DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 6-9, 13-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, and 18, “a portion of the tank assembly”, ambiguous antecedent basis, as it is also in parent claim 1.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same portion of the tank assembly as in claim 1, a new portion of the tank assembly, or something else.


Claim 5, “a pull rod”, ambiguous antecedent basis, ‘a pull rod’ is in parent claim 3.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same pull rod as in claim 3, a new pull rod, or something else.
Claim 5, “an arm” in line 1, there is an ambiguous antecedent basis with ‘an arm’ is in parent claim 3.
Claim 5, “a track” in line 2, there is an ambiguous antecedent basis with “a track” is in parent claim 3.
Claim 13, line 2, the teaching of rotating “at a speed of speed of” is unclear with the second “speed of”.  It appears to be an erroneous duplication of the “speed of”.
Claim 14, “a layer of photosensitive material” (2 instances), this is an ambiguous antecedent basis.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same layer, a new layer, or something else.
Claim 16, “a surface of a tank assembly” in line 2, there is ambiguous antecedent basis issue with “a tank assembly” of claim 1.
Claim 16, “a layer of photosensitive material”, ambiguous antecedent basis issue with “a layer of photosensitive material” of claim 1.
Claim 18, “a solidified layer” in line 3, there is ambiguous antecedent basis issue with “a solidified layer” of claim 1.
Claim 18, “a printing platform” in line 3, there is an ambiguous antecedent basis issue  with “a printing platform” of claim 1.
Claim 18, “a surface of a tank assembly”, ambiguous antecedent basis with “a tank assembly” of claim 1.
Claim 18, “at least a portion of the solidified layer”, ambiguous antecedent basis with “at least a portion of the solidified layer” of claim 1.
Claims 4, 8, 9, 15, and 19 are rejected as these claims are dependent upon the rejected claims above.

Claim Objections
Claims 1, 15, 17 and 18 are objected to because of the following informalities:
Claims 1 and claim 18, “the transparent surface” appears to have term consistency issues, and it assumed that it is directed to regarding the “surface of a tank assembly”.  
Claim 17, “high viscous photosensitive material” having term consistency issues, assumed to be the same as the photosensitive material in general.
Claim 15, “the surface” has term consistency issue, assumed to be ‘the surface of the tank assembly’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castanon (US 2017/0129167)
In regards to claim 1, Castanon teaches of a method performed by a three-dimensional (3D) printer (stereolithography system 10), comprising: 
depositing a layer of photosensitive material (polymerizable liquid) on to a surface of a tank assembly (tank 42) (see Fig. 1, [0028, 0029]); 
illuminating the layer of photosensitive material to create a solidified layer cured onto a printing platform (see emitting device 40, used to cure or polymerize resin, see [0046]); 
and tilting at least a portion of the tank assembly so that at least a portion of the solidified layer on the printing platform is separated from the transparent surface of the tank assembly (see teaching of an optically transparent surface bottom wall of the tank, see [0008]; see the teaching of tilting of the tank (see [0050, 0062, 0064], and teaching of peeled from bottom wall 48 of the tank 42 [0054]).  

See tank 110 and tilting via hinge mechanism 118 and actuator 116, see Fig. 22, [0064].  Since it is desired to peel the product away, see [0062], and [0050] teaches of linear motors on either side of tank to tilt the tank.

In regards to claim 2, further comprising: returning the tank assembly to a pre-tilted orientation (see teaching by Castanon of repositioning of the platform and process being repeated, particularly in light of the tilting, see [0062] and Figs. 18-21, see [0031, 0032]).  

In regards to claim 18, wherein at least a portion of depositing a layer of photosensitive material on to a surface of a tank assembly, illuminating the layer of photosensitive material to create a solidified layer cured onto a printing platform, and/or tilting at least a portion of the tank assembly so that at least a portion of the solidified layer on the printing platform is separated from the transparent surface of the tank assembly is performed using a controller.  
See teaching of controllers for the system of Castanon, see Fig. 31, [0056, 0057, 0073], see controller 74 with algorithm for control of the movement of the elements including the build platform and the emission of the light, see [0057-0061].

Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2016/0303795).
In regards to claim 1, Liu teaches of a method performed by a three-dimensional (3D) printer (fabrication apparatus 100), comprising: 
depositing a layer of photosensitive material (photocurable resin 106) on to a surface of a tank assembly (reservoir 108) (see Fig. 1, [0028, 0029]); 
illuminating the layer of photosensitive material to create a solidified layer cured (see printing area and with the exposure device 112) onto a printing platform (mechanical assembly 104); 
and tilting at least a portion of the tank assembly (see teaching of tilting of the reservoir 108 with an angle, see [0059] so that at least a portion of the solidified layer on the printing platform is separated from the transparent surface of the tank assembly (see teaching of an optically transparent bottom, chamber 118, see [0023]).  

In regards to claim 6, further comprising: subsequent to tilting at least a portion of the tank assembly, elevating the printing platform away from the surface of the tank assembly.  
See teaching by Liu, [0059], regarding the lifting the platform and then tilting.

In regards to claim 10, further comprising: rotating the tank assembly.  See teaching by Liu regarding rotating of the tank assembly (reservoir), see [0039].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon as applied to claim 1 above, and further in view of El-Siblani (US 2015/0231831).
As applied to claim 1 above, see teaching Castanon, regarding the tank 110 that is tilted via hinge mechanism 118 and actuator 116 is a motor driven linear actuator, see [0064].
In regards to claim 3, wherein the tilting at least a portion of the tank assembly includes moving a pull rod and/or sliding an arm across a track.  
Castanon does not specifically teach of a pull rod and/or sliding an arm across a track.
Here, the El-Siblani reference in an additive manufacturing process/apparatus teaches of the raising/tilting of a substrate assembly 57 wherein an actuator 66 connected to a shaft 68 acts upon the load frame 56 of the assembly, and further Castanon provides hinges 74a, 74b to allow for the tilting, see Figs. 1B-1D, see also [0075, 0076].  Wherein, the shaft being actuated is acting similar in function as the claimed pull rod as the actuator pulls/pushes the shaft upward and downward.  
Thereby, El-Siblani teaches of a known alternate process of tilting of an assembly in additive manufacturing and can be applied to the tank assembly tilting assembly of Castanon.  It would have been obvious for one of ordinary skill in the art to modify the tank assembly and tilting mechanism of Castanon with the rod taught by El-Siblani as an alternate configuration for tilting the assembly.
In regards to claim 4, wherein the pull rod and/or the track is configured with the tank assembly.  See teaching above of Castanon in view of El-Siblani.
In regards to claim 5, wherein the moving a pull rod and/or the sliding an arm across a track is performed by a motor.    See teaching by El-Siblani regarding the actuator 66, and further of the motor driven linear actuator taught by Castanon.

Claim(s) 6, 8-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon, as applied to claim 1 above, and further in view of Liu (US 2016/0303795).
In regards claim 6, further comprising: subsequent to tilting at least a portion of the tank assembly, elevating the printing platform away from the surface of the tank assembly.  
See teaching by Castanon regarding elevating of the printing platform, and further of the tilting of the tank assembly.  Castanon does not specifically state of elevating the platform prior to tilting.  
However, as seen in the Liu reference, see [0059], regarding the lifting the platform and then tilting.  The manner of operating by Liu is listed as one of several ways for detaching the printed object from the bottom of the reservoir.  Thereby, this is a known alternative manner for an equivalent function in detaching of the product.
It would have been obvious for one of ordinary skill in the art to modify the process of Castanon with the elevating of the platform prior to tilting as taught by Liu as a known alternate manner of operating.
In regards to claim 8 (dependent upon claim 6), wherein the elevating the printing platform away from the surface of the tank assembly includes elevating the printing platform at a uniform speed.  Here, Liu teaches of the need for a constant lifting speed for the platform, see [0032].  
In regards to claim 9 (dependent upon claim 6), wherein elevating the printing platform away from the surface of the tank assembly includes elevating the printing platform at a speed of about 0.02 to 0.5 mm/sec (or 20 micrometers/sec to 500 micrometers/s).  Here, Liu teaches of the elevation speed of 500 micrometers/second, see [0043].  Although the reference does not explicitly state the same claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I).
In regards to claim 10, further comprising: rotating the tank assembly.  
Castanon fails to teach of rotating of the tank assembly.
Wherein, the Liu reference further teaches of a fabrication apparatus and method for printing 3D objects, with the tank assembly (reservoir 108) that includes tilting at an angle from the printed object and further of rotating the reservoir, as seen in [0039].  The rotation and sliding taught by Liu provides a manner of introducing fresh resin to the bottom layer and further may also help dissipate heat.
It would have been obvious for one of ordinary skill in the art to modify the process of Castanon with the additional rotation of the tank assembly as taught by Liu for fresh resin to be provided and further may help dissipate heat.
In regards to claim 11 (dependent upon claim 10), further comprising: stopping the rotating of the tank assembly at predetermined stop intervals based on a curing time of the photosensitive material.  See teaching by Liu, [0039] wherein the sliding/rotating of the reservoir 108 occurs substantially at the same time as the lifting of the platform 114.  Wherein, the operation would include stopping during the curing.
In regards to claim 12 (dependent upon claim 10), wherein the rotating the tank assembly includes rotating the tank assembly at a uniform speed.  In regards to the rotation at a uniform speed, the Liu teaches of uniform speed regarding the lifting of the reservoir, and further controlled motion including the sliding/rotating of the reservoir.  It would have been obvious for one of ordinary skill in the art to further modify Castanon in view of Liu with the use of uniform speed applied in the lifting of the platform to further applied to the rotation of the tank assembly to ensure known constant process of the operation.
In regards to claim 20 (dependent upon claim 10), wherein the rotating the tank assembly is at least partially performed by a controller.  Liu teaches of the control device used for controlling the various aspects of the device, and this include the control in the X or Y motion, and further teaching of the sliding of the devices, see [0061].  The control of the rotating the tank assembly is noted, however, this being at least partially performed by a controller is known to one of ordinary skill in the art particularly in an operating process of the device for forming an object, such as to prevent damage to the product from a rotation of the tank when a layer is still being formed by the device.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, or Castanon in view of Liu, as applied to claim 6 above, and further in view of Elsey (US 2020/0070408).
In regards to claim 7 (dependent upon claim 6), further comprising: pausing movement of the printing platform at a predetermined time before elevating the printing platform.  
The prior art references do not specifically state of pausing movement of the platform.
See Elsey teaches of pausing of the platform during the build process, as it allows for measurement and replenishment of the material in the vessel, see [0140].  The platform 121 being raised up from the tank assembly 106, with transparent bottom 201/202 and from the curing illuminator 116 (radiation source), wherein the material 104 is cured in layers upon the object 122 on the build platform 121.  Wherein a controller 160 (control system) controls the operation of the system.
In regards to the claimed predetermined time, this limitation does not provide a particular period of time, and thereby, the teaching by Elsey regarding a pause would encompass this particular claimed limitation.  As any pause for any particular time is considered to encompass the claimed predetermined time.
It would have been obvious for one of ordinary skill in the art to modify the operations of the printing platform in the molding machine of Liu, or Castanon, with the pausing of the movement and operation as taught by Elsey as it allows for the measurement and replenishment of the material within the tank assembly.
In regards to claim 19 (dependent upon claim 6), wherein the elevating the printing platform away from the surface of the tank assembly is at least partially performed by a controller.  See teaching by Elsey regarding controller. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon in view of Liu as applied to claim 10 above, and further in view of Dudley (US 2020/0353684).
In regards to claim 13, wherein the rotating the tank assembly includes rotating the tank assembly at a speed of about 0.2 to 5 rpm. 
Castanon and Liu fail to teach of rotating the tank assembly at a speed of 0.2-5 rpm.
	Dudley teaches of a 3d printed object formed with a rotational speed of the assembly of 5 RPM, wherein the platform is known for rotation of 2-12 rpm, depending upon the size, density of the product being built, solidification rate of the material construction, and further of intensity and frequency of the irradiation source, see [0116].  The rotational speed taught by Dudley are a known range in the additive manufacturing arts in accommodating the formation of the objects based upon different parameters.
	It would have been obvious for one of ordinary skill in the art to modify the tank assembly of Castanon in view of Liu with a range of the rotation speed as taught by Dudley in accommodating the factors regarding the 3D forming process.
		
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, or Castanon, as applied to claim 1 above, and further in view of Chapman (US 5626919).
In regards to claim 14, wherein the depositing a layer of photosensitive material on to the surface of the tank assembly includes scraping a layer of photosensitive material on to the surface of the tank assembly.  
The prior art reference fails to specifically teach of depositing and scraping a layer of photosensitive material on to the surface of the tank assembly.
However, it is seen in Chapman in forming a 3D object in a tank assembly 44, wherein a doctor blade 73 provide depositing of layer of material 40 on the top of the assembly and includes scraping of the layer to ensure the material is level, see Figs. 2 and 3.  Here, this manner of dispensing and scraping is known in the additive manufacturing arts, particularly within a tank assembly, wherein it would have been obvious for one of ordinary skill in the art to modify the tank of Liu, or Castanon, with the additional depositing and scraping process as taught by Chapman in ensuring a level layer of photosensitive material is provided during the additive manufacturing process.
In regards to claim 15 (dependent upon claim 14), further comprising: adjusting a distance between a scraper blade and the surface.  See teaching by Chapman regarding the adjustment of element, see Fig. 23, wherein the dispenser is movable, see also Fig. 1.  Here, with the teaching in Chapman of the various embodiments with the dispenser integral with the scraper, this teaches of the movable scraper.  Whereby, the distance is adjusted between the scraper blade and the surface and thus, it would have been obvious for one of ordinary skill in the art to further recognize the combination of Liu, or Castanon, in view of Chapman to further teach of adjusting the distance between the scraper blade and the surface regarding the desired leveling along the layer.
In regards to claim 16 (dependent upon claim 1), wherein the depositing a layer of photosensitive material on to a surface of a tank assembly further comprises: storing a quantity of the photosensitive material within a cavity of a scraper; dispensing the stored photosensitive material from the cavity onto the surface of the tank assembly.  
See in Fig. 16A of Chapman, of the scraper 1673 with dispenser via cavity 1643 of the blade, see also Fig.s 17a, 17, and 19, and lastly, another embodiment in Fig. 21 with cavity and dispensing located, see 2143, between the doctor blades 2173, 2173’.
Wherein, the scraper having a cavity within that allows for dispensing of the material into the tank assembly is known in the art.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castanon, or Liu, as applied to claim 1 above, and further in view of Gellert (US 2016/0325498).
In regards to claim 17, wherein the high viscous photosensitive material includes ceramic paste.  
	The prior art references do not specifically teach of ceramic paste.
See Gelbert (US 2016/0325498) regarding additive manufacturing that includes the use of ceramic paste and conditions for curing, see [0032].
	It would have been obvious for one of ordinary skill in the art to modify the process of Castanon, or Liu, regarding forming 3D articles from viscous material with the teaching of ceramic past as taught by Gelbert as a known alternate material that is subjected to additive manufacturing processes in forming 3D products.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, including:
Kobayashi (US 20160059494) teaches of tank/vat 12 platform 13, exposure device 14 for curing the material. And further of tilting the vat 12 via legs 15, see [0047], [0048], as it allows for tilting
Syao (US 2015/0064298) teaches of tank 22a, with tilting of the tank, see [0009] for peeling action.  See UV exposure via source 23 to solidify the material from below through transparent elastic layer, see [0030, 0069], and to the platform 3. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744